Citation Nr: 0625011	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  04-02 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sensorineural 
hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The veteran was scheduled for a hearing at the RO; however, 
he did not report to that hearing, and he has not since 
requested another hearing.  

The issues of entitlement to service connection for 
sensorineural hearing loss and entitlement to service 
connection for tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

The veteran currently does not have a headache disability.


CONCLUSION OF LAW

A headache disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claim.  In a 
December 2002 letter, issued prior to the initial AOJ 
decision, VA informed the veteran and his representative of 
the information and evidence necessary to substantiate a 
claim for service connection.  The letter also informed the 
veteran of his and VA's respective duties for obtaining 
evidence.  Lastly, the letter informed him of the types of 
evidence that can support his claim and asked him to send 
information describing any additional evidence or the 
evidence itself.  Thus, as a practical matter, the Board 
finds that the veteran has been asked to submit any evidence 
in his possession that pertains to his claim.  

In addition, VA provided the veteran with a copy of the 
appealed April 2003 rating decision and December 2003 
statement of the case.  These documents provided notice of 
the law and governing regulations, and the reasons for the 
determinations made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical records, VA medical records, and statements 
made by the veteran in support of his claim.  In a March 2003 
correspondence, the veteran stated that he had no additional 
information to send, and indicated that he was only waiting 
for VA to obtain VA medical records.  Thus, the Board finds 
that there are no outstanding records relevant to this claim.

Lastly, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the disability rating and effective date of 
an award.  In this case, VA did not inform the veteran of the 
evidence required for the assignment of a disability rating 
or effective date.  For the reasons described below, service 
connection for the claimed disability is being denied and 
neither a disability rating nor effective date will be 
assigned.  As such, there is no prejudice to the veteran with 
respect to any notice deficiencies related to these issues.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2005) (harmless error).  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a chronic disease manifests itself 
during service (or within the presumptive period) but is not 
identified until later and there is a showing of continuity 
of symptomatology after discharge.  38 C.F.R. § 3.303(b) 
(2005); see 38 C.F.R. §§ 3.307, 3.309 (2005).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2005).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2005).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(a); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995); see also Davis v. 
Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).

The burden is on the Government to rebut the presumption of 
sound condition upon entry by clear and unmistakable evidence 
showing that the disorder existed prior to service and was 
not aggravated in service.  VAOPGCPREC 3-2003 (holding, in 
part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 
U.S.C. § 1111 to the extent that it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).

In each case, the Board is required to provide adequate 
statement of reasons and bases for any conclusion that the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.  See Crowe v. Brown, 7 Vet. App. 238, 
244 (1994).  In rebutting the presumption of soundness, the 
Board must produce medical evidence in support of its 
conclusion.  See Paulson v. Brown, 7 Vet. App. 466, 471 
(1995).  Temporary or intermittent flare-ups of a preexisting 
disorder are not sufficient to constitute aggravation.  
Rather, the underlying condition must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

III.  Analysis

After review, the Board finds that the veteran currently does 
not have a headache disability.  In this regard, although VA 
medical records dated from October 1995 through April 2003 
reflect complaints of headaches, they do not contain a 
diagnosis of a headache disability.  The veteran has not 
otherwise submitted competent medical evidence of a current 
headache disability.  Indeed, in a June 2004 statement, the 
veteran's representative acknowledged that the veteran has 
not submitted any medical records that show treatment for a 
headache disorder.

In light of the above, the Board observes that there can be 
no valid claim for service connection in the absence of proof 
of a present disability.  See 38 U.S.C.A. § 1110; Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Moreover, the veteran has not presented any 
competent medical evidence linking a headache disorder to 
service.

The Board acknowledges the veteran's complaints of pain; 
however, the Board observes that pain alone without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) (appeal dismissed in part, and 
vacated and remanded in part, sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  Thus, in the 
absence of a current chronic pathological process associated 
with the veteran's headaches, there is no reasonable basis to 
establish service connection for a disability manifested by 
headaches.

The Board notes that the record indicates that the veteran's 
headaches may be a manifestation of his hypertension.  
However, service connection for hypertension is not in 
effect.  Furthermore, in the April 2003 rating decision, the 
RO denied service connection for the disorder, and the 
veteran did not appeal that determination.

The Board also notes that the veteran's service medical 
records reflect complaints of a recurrent headache and a 
diagnosis of a tension headache.  Assuming that the 
presumption of sound condition applies in this case, although 
the service entrance examination report does not note a prior 
history of headaches, the service medical records otherwise 
show that the veteran had a long history of headaches prior 
to service.  In this regard, a March 1973 entry in the 
service medical records reflects a long history of occipital 
headaches that the veteran attributed to tension.  Likewise, 
the separation report of medical history also reflects a 
lifelong history of frontal and temporal headaches.  

Given the above, the Board finds that the service medical 
records clearly and unmistakably establish that the veteran's 
headaches preexisted service.  Therefore, the Board must now 
determine whether any headache disability increased in 
severity during service.  

After review, the Board finds that there is no evidence of an 
increase in any headache disorder during service or for many 
years following discharge.  Although the service medical 
records reflect complaints of frequent and severe headaches, 
there is no indication that the headaches were more frequent 
or more severe than prior to service.  Furthermore, the 
record is silent for many years following separation from 
service for further complaints or treatments.  

Given that there is no indication that the headaches became 
more frequent or more severe in service, and the record is 
void of any medical treatment for many years after discharge, 
the Board finds that there is no evidence of a permanent 
increase in any disability manifested by headaches during 
service.  See Davis v. Principi, 276 F.3d 1341, 1344-45 (Fed. 
Cir. 2002).  

Accordingly, the Board determines that the presumption of 
soundness is rebutted, as the veteran's service medical 
records and post-service VA medical records clearly and 
unmistakably establish that any disability manifested by 
headaches preexisted service and was not aggravated by 
service.  See 38 C.F.R. § 3.306(b); Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The Board acknowledges the veteran's contentions that his 
headaches are related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for headaches.  Thus, the benefit-of-the-
doubt doctrine is inapplicable and the claim must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for headaches is denied.


REMAND

The veteran contends, in essence, that he has sensorineural 
hearing loss and tinnitus due to acoustic trauma from a 
howitzer.

Initially, the Board notes that the veteran's service 
personnel records show that he served as a field artillery 
batteryman.  Thus, exposure to field artillery is conceded.  

After review, the Board notes that the veteran's separation 
examination report does not indicate hearing loss disability 
as defined by VA.  See 38 C.F.R. § 3.385 (2005).  However, 
service medical records dated in August 1972 reflect hearing 
loss in both ears.  In addition, a December 2002 VA treatment 
note reflects that the veteran is hard of hearing in the left 
ear.  Furthermore, lay statements from various friends and 
family members reflect that the veteran's hearing was fine 
prior to service but that it was poor after returning from 
service.

Fulfillment of the statutory duty to assist under the VCAA 
also requires VA to provide a medical examination when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability, 
(2) indicates that the disability or symptoms may be 
associated with the claimant's active duty, and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4).

As the underlying etiological basis for the veteran's hearing 
loss has been called into question, the RO should schedule 
the veteran for a VA audiology examination, to include a 
medical opinion as to whether the veteran currently has 
sensorineural hearing loss and, if so, whether it is related 
to service.  

Similarly, as the record reflects in-service acoustic trauma 
and the veteran is competent to say that he has tinnitus, the 
Board finds that the above examination should also address 
whether the veteran currently has tinnitus and, if so, 
whether it is related to service.

Lastly, in Dingess/Hartman, the Court held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the disability rating and effective date.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence needed to establish a 
disability rating or an effective date for the claims on 
appeal.  As these questions are currently involved, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that informs the veteran 
that a disability rating and effective date for the award of 
benefits are assigned when service connection is granted, and 
also includes an explanation of the type of evidence needed 
to establish a disability rating and effective date.


Accordingly, the case is REMANDED for the following action:

1.  With respect to the issues of 
entitlement to service connection for 
sensorineural hearing loss and entitlement 
to service connection for tinnitus, the RO 
should send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman, supra.

2.  The RO should schedule the veteran for 
a VA audiology examination to determine 
the nature, extent, and etiology of any 
sensorineural hearing loss and tinnitus 
found.  The veteran's claims file, to 
include a copy of this REMAND, should be 
made available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was accomplished.  
All indicated tests should be performed 
and all findings should be reported in 
detail.  If sensorineural hearing loss 
and/or tinnitus is found, the examiner, 
based on examination findings, medical 
principles, and historical records, 
including service medical records, should 
state whether the disorder(s) is related 
to service, to include exposure to field 
artillery.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.

3.  Thereafter, the RO should readjudicate 
the issues of entitlement to service 
connection for sensorineural hearing loss 
and entitlement to service connection for 
tinnitus.

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


